                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ALICIA WILSON,                                §
                                              §
                 Plaintiff                    §
v.                                            §         C.A. NO. 4:18-cv-03673
                                              §
                                              §
EZ EXIT NOW, LLC.,                            §
                                              §
                                              §
         Defendants                           §

                      INTIAL DISCLOSURE OF INTERESTED PARTIES

       COMES NOW Defendant, Ez Exit Now and provides the following Initial Disclosure of

Interested Parties:



       No other interested party.




DATE: January 25, 2019                              /s/ Colleen M. McClure
                                                  Colleen M. McClure
                                                  Attorney at Law
                                                  SBN: 24012121
                                                  4201 Cypress Creek Parkway
                                                  Suite 565
                                                  Houston, Texas 77068
                                                  (281) 440-1625 (Telephone)
                                                  (281) 946-5627 (Facsimile)
                                                  colleen.mcclure@att.net

                                                  ATTORNEY FOR DEFENDANT
